GANTT, J.
— On the 26tli day of March, 1906, the prosecuting attorney of Henry county filed an information duly verified charging the defendant with the crime of rape upon a female child under the age of fourteen years, at the county of Henry in this State.
The defendant was duly arraigned at the January term, 1907, and at the same term was put upon his trial and found guilty as charged and his punishment assessed at twenty years in the State penitentiary. Sentence was pronounced in accordance with the verdict and from that sentence he has appealed to this court.
The defendant filed his motion for a new trial and assigned twenty-two grounds therefor, which motion was overruled at said January term, 1907. A motion in arrest was also filed and overruled. Leave was given by the court to file a bill of exceptions during the April term, 1907, of said court. At the April term, 1907, the leave to file the bill of exceptions was extended to be filed during the September term, 1907. No further extension of the time to file the bill was obtained from the court or the judge in vacation. Afterwards, at the January term, 1908, the defendant filed his bill of exceptions signed by the judge on January 30th, 1908. Under this state of the record it is at once apparent that the-bill of exceptions is no part of the record and cannot be considered. When the September term, 1907, of the circuit court was finally adjourned the court and judge was powerless to make any other and further valid orders in the cause save to cause proper entries nunc pro tunc to be made. [State v. Wilson, 200 Mo. l. c. 28; State v. Apperson, 115 Mo. 470; State v. Eaton, 191 Mo. 151.]
Looking then to the record proper only, we find the information sufficient and the arraignment, impaneling of the jury, the swearing of the jury and the return of *176the verdict and the sentence are all in dne and regular form. As no error appears in the record proper, the judgment' and sentence of the court must be and is affirmed.
Fox, P. J., and Burgess J., concur.